Citation Nr: 9905019	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-28 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1949 to January 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

The veteran's claim for service connection for a cervical 
spine disability was previously denied in unappealed April 
1996 and June 1996 rating decisions.  In an August 1997 
rating decision, the RO reopened the veteran's claim on the 
basis that new and material evidence had been submitted.  The 
Board concurs with the RO. Specifically, some of the evidence 
submitted subsequent to the June 1996 RO decision, including 
an October 1995 opinion from a VA physician, who stated that 
the veteran's cervical spondylosis might be the result of his 
gunshot wound injury, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  38 C.F.R. § 3.156(a) 1998; Hodge v. West, 
No. 98-7017 (Fed. Cir. Sept. 16, 1998).  Accordingly, the 
Board will review the veteran's claim on a de novo basis.


REMAND

A rating decision in September 1998 denied the veteran's 
claim for a rating in excess of 20 percent for his service-
connected residuals of a gunshot wound of the neck.  The 
veteran subsequently testified at a Board video conference 
hearing held in November 1998.  The Board construes this 
testimony as a Notice of Disagreement (NOD) with the 
September 1998 RO decision denying an increased rating for 
his residuals of a gunshot wound of the neck.  38 C.F.R. 
§ 20.201 (1998).  This issue has not been developed for 
appellate review (38 C.F.R. § 20.200 (1998)) but, as the 
veteran was notified that his records had been transferred to 
the Board, his NOD was appropriately accepted by the Board.  
38 C.F.R. § 20.300 (1998).  Accordingly, the RO must issue an 
appropriate Statement of the Case to the veteran, accompanied 
by a notice of his appellate rights. 
The veteran asserts that his cervical spine disability is 
causally related to his service connected gunshot wound of 
the neck.  In reviewing the record, the Board finds that the 
medical evidence relevant to the contended causal 
relationship is somewhat conflicting.  In support of his 
contention, the veteran has submitted an October 1995 opinion 
from a VA physician stating that his cervical spondylosis 
"may be" the result of his gunshot wound injury.  The 
physician went on to state that the "longstanding loss of 
muscle mass can greatly contribute to the degenerative 
changes seen and contribute to his current myelopathic 
state."   While this opinion is rather equivocal in nature, 
it is the Board's judgment that it is sufficient to well 
ground the veteran's claim.  See Lee v. Brown, 10 Vet. App. 
336 (1997).  The file also contains a March 1996 statement 
from a VA physician opining that there was no connection 
between the veteran's war injury of the soft tissues of the 
neck and the degenerative changes of the cervical, thoracic, 
and lumbar spines.  This opinion is not accompanied by any 
rationale or enhanced by any commentary.

There is additional relevant medical evidence; the veteran 
underwent a VA examination in April 1997.  X-rays revealed 
progressive degenerative changes of the cervical spine.  The 
examiner noted that the veteran had not developed significant 
signs or symptoms of weakness and problems with his upper 
extremities until 1991.  He then stated that "I do not feel 
this [the veteran's current cervical spine disability] is 
necessarily causally related to the gunshot wound."  The 
Board finds that this latter statement is not very helpful in 
addressing the question at hand. 

In view of the secondary service connection question 
presented, an adequate VA examination includes an opinion on 
medical causation.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).   It is the Board's judgment that, given the nature 
of the veteran's claim for secondary service connection and 
the rather equivocal or incomplete nature of the opinions 
that have addressed this question, another examination is 
required in which the doctor reviews all records and 
addresses the question of the etiology of the veteran's 
cervical spine disability.  38 C.F.R. § 4.2 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The RO should also 
address the applicability of Allen v. Brown, 7 Vet. App. 439 
(1995) (secondary service connection based on aggravation). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran identify all VA and non-VA 
treatment for his service-connected 
residuals of a gunshot wound of the neck 
region and a cervical spine disability in 
recent years.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of all such 
treatment records which are not already 
on file.  38 C.F.R. § 3.159 (1998).  
Copies of all records obtained should be 
associated with the claims folder.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of all 
residuals of a gunshot wound of the neck 
region and the etiology of any current 
cervical spine disability.  The veteran's 
claims file and a copy of this REMAND 
must be made available to the examiners 
for review.  The orthopedic examiner 
should perform full range of motion 
studies of the cervical spine, as well as 
any other tests that are deemed 
necessary.  The neurologist should 
identify all residuals of the gunshot 
wound, including any pain, muscle spasm, 
loss of sensation in the neck shoulder or 
facial areas, or loss of motor function.  
All indicated neurological studies should 
be performed.

The examiners should offer an opinion on 
the question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any currently identified 
cervical spine disability was caused or 
aggravated by the veteran's service-
connected residuals of a gunshot wound of 
the neck. Allen v. Brown, 7 Vet. App. 439 
(1995).  The examiners should also state 
whether it is at least as likely or not 
that the veteran's cervical spine 
disability was caused by any incident of 
service, including the vehicle accident 
the veteran suffered while on active duty 
and the actual gunshot wound.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  Following completion of these 
actions, the RO should review the 
evidence and readjudicate the issues of 
entitlement to a rating in excess of 20 
percent for residuals of a gunshot wound 
of the neck and service connection for a 
cervical spine disability.  On the latter 
issue, the RO must adjudicate whether the 
veteran's service-connected residuals of 
a gunshot wound of the neck caused or 
aggravated his cervical spine disability. 
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate Statement 
of the Case (SOC) on the increased rating 
issue, which includes the applicable law 
and regulations pertaining to that issue 
(i.e., 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.73, Diagnostic Code 5322 (1998); 
Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In Esteban, the Court held that 
a separate rating could be granted for a 
scar where none of the symptomatology of 
one condition is duplicative of or 
overlapping with the symptomatology of 
another.  A Supplemental Statement of the 
Case (SSOC) pertaining to the issue of 
service connection (direct and secondary) 
of a cervical spine disability should 
also be issued to the veteran, and he 
should be provided with an opportunity to 
respond to both the SOC and SSOC; the 
veteran should be specifically informed 
of the need to perfect his appeal of the 
increased rating issue.  The case should 
then be returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The veteran 
may submit to the RO any additional evidence he desires to 
have considered in connection with his current appeal.  No 
action is required of the veteran until he receives further 
notice.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


